Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Objections
Claims 18 and 28 are objected to because of the following informalities: since claim 16, line 2 recites “a side wall of the movable guide part” and claim 18 depends on claim 16, the recitation in claim 18, line 2 of “a side wall of the movable guide part” should be “the side wall of the movable guide part”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: since there are more than one “guide”, the recitation on line 5 of “closed position of the guide” renders the claim indefinite for failing to clearly define which guide.
Claim 23, line 1 “the connection part” lacks antecedent basis; it should be “the lateral part”.
Claim 27: (i) line 3, “the connection part” lacks antecedent basis; (ii) line 4, “the opening” lacks antecedent basis. Therefore, claim 27 will be examined as best understood or so far as definite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-22, 24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 10470569 to Chen et al (hereinafter Chen).
Chen discloses (Claim 15). A pull-out guide for drawers, which comprises a fixed guide part 28 which can be anchored to the body of an item of furniture and a movable guide part 30 on which a drawer can be fastened, said movable guide part 30 extending along a longitudinal axis and being provided with a front centering element which are conformed and arranged for engaging with an element that is integral with a front part of said drawer (such as shown in Fig. 5), the pull-out guide being further provided with a height adjustment device 48 of the drawer with respect to the movable guide part 30, the adjustment device 48 comprising a movable support member 84 for the drawer, wherein the adjustment device 48 comprises a guide element 116 for the movable support member 84, said guide element 116 of the adjustment device being separated from the movable guide part 30 and provided in a single piece with said front centering element and wherein the guide element extends inclined with respect to a longitudinal axis of the movable guide part; (Claim 16). The pull-out guide according to claim 15, wherein the guide element protrudes inclined at a rear end of a fastening body 82 fastened to a side wall 40 of the movable guide part 30, said front centering element 92 being provided at a front end of the fastening body; (Claim 17). The pull-out guide according to claim 16, wherein the guide element 116 protrudes towards the rear end of the pull-out guide with an upward inclination; (Claim 18). The pull-out guide according to claim 16, wherein the guide element and the fastening body are flat and extend along a plane parallel to the side wall 40 of the movable guide part 30; (Claim 19). The pull-out guide according to claim 15, wherein the movable support member 84 for the drawer is configured as a slider which is slideably connected to the guide element; (Claim 20). The pull-out guide according to claim 19, wherein the movable support member 84 is movable between a first position, in which it is lowered in a position of minimum adjustment such as to lie in the same plane as the upper wall of the movable guide part, and a second position, in which -3-it is in a raised position for moving the drawer upward with respect to the upper wall of the movable guide part (such as shown in Figs. 15-16); (Claim 21). The pull-out guide according to claim 15, wherein the movable support member 84 has a flat shape and extends at an opening 118 in an upper wall 40 of the movable guide part 30 along a plane that is substantially parallel to said upper wall 40; (Claim 22). The pull-out guide according to claim 16, wherein said movable support member 84 protrudes from a lateral part for connection to the guide element, the lateral part extending parallel to and side-by-side with said guide element on an opposite side of the guide element from the side wall of the movable guide part; (Claim 24). The pull-out guide according to claim 22, wherein the lateral part has a gripping part 86 for manual actuation; (Claim 26). The pull-out guide according to claim 15, further comprising locking means for keeping the support member locked in a selected adjustment position; (Claim 27). The pull-out guide according to claim 26, wherein said locking means for the support member have first locking means which comprise a toothing 122 on the guide element and an engagement tab 120 on a connection part for said toothing, and second locking means which comprise a first toothing 116 provided on the movable guide part 30 at the opening 118 and a second toothing provided under the support member, which are mutually engageable.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2011/0129172 to Liang et al (hereinafter Liang ‘172).
Chen discloses all the elements as discussed above except for the limitations in Claims 25 and 27.
Regarding Claim 25, it would have been obvious and well within the level of one skilled in the art to modify Chen such that the guide element has an angle of inclination comprised between 10° and 20° with respect to the longitudinal axis of the movable guide part, since applicant has not disclosed the criticality of having the angle of inclination between said degrees, and it appears to be a matter of engineering design choice.  
Regarding Claim 28, Liang ‘172 discloses a pull-out guide connecting means comprising (such as shown in Figs. 15-16) at least one first and one second engagement projection 404 which are arranged spaced apart from each other on one side of a fastening body 400 and which can be hooked in a bayonet-like manner -4-in corresponding shaped openings 408 which are provided in a side wall 402.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Liang ‘172, to modify Chen to include the limitations in Claim 18 of wherein the fastening body has hooking means for hooking to the side wall of the movable guide part, said hooking means comprising at least one first and one second engagement projection which are arranged spaced apart from each other on one side of the fastening body and which can be hooked in a bayonet-like manner -4-in corresponding shaped openings which are provided in said side wall in order to facilitate fastening body to the side wall of the movable guide part.
Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
June 3, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637